Citation Nr: 1002817	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral eye 
disability resulting in vision loss, to include glaucoma and 
optic atrophy/ischemic optic neuropathy.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO, inter 
alia, found that new and material evidence to reopen the 
Veteran's claim for service connection for bilateral glaucoma 
had been received, but denied the claim on the merits.  In 
December 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2006.

In September 2007, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record. During the 
hearing, and in a contemporaneously filed statement in 
support of claim (via a VA Form 21-4138), the Veteran 
withdrew from appeal the five other issues decided by the RO 
in the November 2005 rating decision.

In November 2007, the Board reopened the claim for service 
connection for bilateral glaucoma, and remanded the claim for 
service connection, on the merits, to the RO (via the Appeals 
Management Center (AMC) in Washington, DC) for further 
development.  In June 2009, the Board again remanded the 
claim to the RO, via the AMC, for further development.  
Pursuant to the most recent remand, after completing the 
requested development, the AMC continued the denial of the 
claim (as reflected in a November 2009 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.

In December 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

As alluded to above, the claim on appeal was originally 
characterized as one for service connection for bilateral 
glaucoma.  However, to give  the Veteran broader 
consideration for compensation, and to more accurately 
reflect the evidence of record and what the RO has actually 
adjudicated, the Board has recharacterized the claim for 
service connection, on the merits, as reflected on the title 
page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal  have been 
accomplished.

2.  Competent medical evidence establishes that, aside from 
any vision loss attributable to possible in-service 
refractive error, the Veteran's current bilateral vision loss 
results from glaucoma and optic atrophy/ischemic optic 
neuropathy.   

3.  The Veteran is status post bilateral extraction of 
cataracts with insertion of implantable lenses; cataract 
extraction with lens insertion is not shown to have resulted 
in any permanent vision loss, nor are cataracts shown or 
alleged to be related to service.    

4.  No eye disability resulting in vision loss was  shown 
during service or for many years thereafter; the only medical 
opinion on the question of whether there exists a medical 
nexus between current eye disability resulting in bilateral 
vision loss (specifically, glaucoma )and the Veteran's 
military service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral eye 
disability resulting in vision loss, to include glaucoma and 
optic atrophy/ischemic optic neuropathy, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a December 2007 post-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.   This letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of this letter, and the 
opportunity for the Veteran to respond, the March 2009 and 
October 2009 SSOCs reflect readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the December 2007 notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.   Pertinent 
medical evidence associated with the claims file consists of 
VA medical records, private medical records and the report of 
a November 2008 VA eye examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the September 2007 Board hearing, along with various written 
statements provided by the Veteran and a fellow serviceman, 
as well as by his representative on his behalf.  The Board 
notes that no further RO action, prior to appellate 
consideration this claim, is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice provided by the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's service 
treatment records are not available for review.  The Board is 
aware that in such cases, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The Board's analysis of the Veteran's claims for 
service connection has been undertaken with these heightened 
duties in mind.

After a full review of the record, including the medical 
evidence and statements made by the Veteran and by other 
individuals on his behalf, the Board finds that service 
connection for bilateral eye disability resulting in vision 
loss is not warranted.  

Private medical records from 1997 to 2009 reflect ongoing 
treatment and evaluation of eye disability.  An April 1997 
private progress note reflects diagnoses of bilateral open 
angle glaucoma and bilateral cataracts.  A subsequent April 
1997 operative report reflects that the Veteran underwent 
cataract extraction surgery with lens implantation and 
trabeculectomy.  In a January 1999 letter, a private treating 
ophthalmologist, Dr. McMahon, noted that the Veteran had been 
followed and evaluated by him since March 1997, at which time 
the Veteran had had a best corrected vision of 20/40 in each 
eye.  Since that time, the Veteran had had a disastrous loss 
of vision due to anterior ischemic neuritis, nonarteritic, as 
well as pre-existing primary open-angle glaucoma.  As of 
January 1999 his best corrected visual acuity was 
questionable light perception in the right eye and 20/200 in 
the left eye.   Consequently, the Veteran was legally blind.  

In a subsequent August 2002 letter, Dr. McMahon again noted 
that he first saw the Veteran in 1997 and at that time the 
Veteran was found to have bilateral primary, open-angle 
glaucoma and bilateral cataracts.  Dr. McMahon also noted 
that in order for glaucoma to cause constricted visual field, 
such as the Veteran had in 1997, it usually needed to be 
present for many years.  Consequently, the ophthalmologist 
suspected that the Veteran had had glaucoma for at least 15 
years prior to the examination in 1997, indicating that the 
glaucoma began around 1982.  This was speculation but was the 
usual course for glaucoma.  

The ophthalmologist noted that in 1997, the Veteran had 20/50 
vision in each eye, which was partially due to cataracts and 
partially due to glaucoma.  The Veteran's visual field showed 
significant constriction.  He had cataract surgery in the 
left eye in 1997, and about the time that the surgery was 
performed, he developed ischemic optic neuropathy in the 
right eye which dropped his right eye vision from 20/50 to 
only light perception.  The cataract surgery in the left eye 
was successful, however, over the years, his glaucoma had 
become severe to the point that it constricted his left field 
down to less than 20 degrees, and in some meridians it was 
less than 10 degrees.  Because of the severely constricted 
visual field, he was legally blind in the left eye from 
glaucoma.  He was also legally blind in the right eye from 
ischemic optic neuropathy.

In a May 2004 letter, Dr. McMahon noted that the Veteran's 
ocular history included diagnoses of primary open angle 
glaucoma of both eyes, status post trabeculectomy of the left 
eye, ischemic optic neuropathy of the right eye, pterygium of 
the right eye, peripheral vascular disease of the left eye, 
dry eye syndrome in both eyes, pain in the right eye, 
pseudophakia in both eyes and status post laser cataract 
surgery with lens implantation in both eyes.  

In a March 2009 letter, private optometrist, Dr. Theune, 
noted that the Veteran was dealing with total vision loss in 
the right eye secondary to glaucoma and near-normal central 
vision loss and profound peripheral loss in the left eye also 
secondary to glaucoma.  

VA medical records from 1999 to 2006 also reflect ongoing 
treatment for glaucoma.   A March 1999 primary care progress 
note reflects that the Veteran had been noted to have macular 
degeneration in the right eye and a cataract implant in the 
left eye.  A January 2002 VA general medical examination 
report reflects that the Veteran reported surgery on his 
right eye for removal of a cataract and lens implantation in 
the right eye.  He also reported that macular degeneration 
was the cause of his blindness.  The pertinent diagnosis was 
status post cataract surgery and lens implantation, right 
eye.  A February 2002 progress note reflects that the Veteran 
stated that his glaucoma was diagnosed while he was on active 
duty.  A July 2006 optometric note reflects that the 
Veteran's intraocular pressures were high and that he was 
given samples of medication to treat the problem. 

The Veteran was afforded a VA ophthalmological examination in 
November 2008.  The examiner noted that Dr. McMahon had found 
that the Veteran's glaucoma had started somewhere around 1980 
and that the Veteran had had sudden loss of vision in the 
right eye in the 1990s.  He also noted that the Veteran had 
had cataract extractions in each eye.  After, examination, 
the VA ophthalmologist's final diagnosis was glaucoma, open 
angle and optic atrophy related to glaucoma.  The examiner 
commented that the glaucoma was not related to service or 
aggravated by service because glaucoma occurred many years 
after discharge with no history of severe trauma or question 
of glaucoma in service.  The examiner noted that the Veteran 
had reported that his only problem in service was wearing 
glasses.  The examiner also noted that the Veteran's sudden 
loss of vision in the right eye was related to ischemic 
artery disease, also occurring many years after discharge 
from service.    

In a January 2009 addendum to his November 2008 examination 
report, the VA ophthalmologist noted that a question had been 
asked as to whether the Veteran had macular degeneration.  
The ophthalmologist then commented that although there were 
several notations of record referring to this disease, they 
were either from internists or were a notation of a self-
report by the Veteran.  There were no ophthalmology 
examination notes that stated that the Veteran had macular 
degeneration and the VA examiner did not note it on his 
examination.   

The above-described medical evidence clearly establishes that 
the Veteran has current bilateral eye disability, to include 
bilateral glaucoma and optic atrophy/ischemic optic 
neuropathy.  He is also status bilateral cataract extraction 
and lens implantation.  However, the record reflects no 
documented eye problems, other than, perhaps,  refractive 
error, during service.  The Board notes, however, that 
refractive error is not a disease or injury for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2009); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Therefore, no eye disability was shown in service.  

While service connection may be granted, in limited 
circumstances, for disability resulting from aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and  
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)), there is 
no allegation or medical indication that such occurred in 
this case.  

Here,  the evidence indicates  that the Veteran's glaucoma 
was  likely first manifested sometime around 1982 and that 
his ischemic optic neuropathy began sometime around 1997.  
Additionally, the first medical documentation of record of 
the Veteran's cataracts was also in 1997, and there is no 
medical documentation of record noting eye problem,  other 
than refractive error, prior to 1997.  The Board notes that 
the passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Also, the November 2008 VA examiner's opinion is the only one 
of record on the question of whether there exists a medical 
nexus between the Veteran's service and any current eye 
disability resulting in vision loss.  However, that opinion-
in which the examiner found that the Veteran's glaucoma is  
not related to service or aggravated by service because 
glaucoma occurred many years after discharge with no history 
of severe trauma or question of glaucoma in service-is not 
supportive of the claim.  The Board notes that, although the 
examiner did not explicitly address whether the Veteran's 
optic atrophy could be related to service, he did 
specifically find that the optic atrophy was secondary to the 
glaucoma, which he did not find to be related to service.  
Significantly, neither the Veteran nor his representative has 
alleged that optic atrophy, ischemic optic neuropathy or 
cataracts is/are related to service, nor has either 
identified any medical opinion that, in fact, establishes a 
nexus between any current eye disability resulting in vision 
loss and service.  Further, in regard to the cataracts, there 
is no medical indication of record that they have resulted in 
any vision loss, as the record shows that they were extracted 
and replaced with functioning, implantable lenses.

The Board points out that, during the September 2007 Board 
hearing, the Veteran expressed his belief  that he was 
diagnosed with glaucoma in service.  Also, both the Veteran 
and a fellow serviceman (, in a January 2003 statement) have 
alleged that he had problems with his vision in service, with 
the Veteran also indicating that the only treatment he 
received during service was the provision of new glasses.  
The Board acknowledges that although the Veteran and his 
fellow serviceman are not competent to render a diagnosis of 
glaucoma, they are each competent to provide information 
concerning a recollection of a diagnosis rendered or 
concerning a recollection of symptoms that were experienced 
or that could be observed.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, such assertions must be weighed against the 
medical evidence.  Cf.  Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

In the instant case, Dr. McMahon specifically found that, 
based on visual field testing, the Veteran's glaucoma likely 
first became manifest in or around 1982.  Given this specific 
finding, and the absence of any medical finding suggesting 
any earlier manifestation, the weight of the evidence is 
against a finding that glaucoma was actually manifest in 
service, despite the Veteran's expressed recollection of 
receiving a diagnosis.  Also, although the Board finds 
credible the general assertions  of the Veteran and his 
fellow service member concerning some level of visual 
problems in service, when read in conjunction with the 
medical evidence of record indicating that the Veteran's 
glaucoma, ischemic optic neuropathy, optic atrophy and 
cataracts were not manifest in service and in conjunction 
with the Veteran's report that the only eye treatment he 
received in service was the provision of new glasses, these 
statements also suggest that the Veteran's vision problems in 
service were limited to refractive error.  As mentioned 
above, refractive error is not a disease or injury for VA 
compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2009); 
see also Winn, 8 Vet. App. at  516..

Further, as for any direct assertions by the Veteran and//or 
his representative concerning a relationship between current 
eye disability and service, the Board notes that no such 
assertions provide a basis for allowance of the claim.   
The matter of the etiology of current bilateral eye 
disability resulting in vision loss upon which this claim 
turns is a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate training 
and expertise, neither is competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for bilateral eye disability resulting in vision 
loss, to include glaucoma and optic atrophy/ischemic optic 
neuropathy, must be denied.  In reaching the conclusion to 
deny the claim, the Board has considered the applicability of 
the benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for bilateral eye disability resulting in 
vision loss, to include glaucoma and optic atrophy/ischemic 
optic neuropathy, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


